 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIMITRIC MOSLEY,                                   No. 2:16-cv-0945 WBS AC P
12                       Plaintiff,
13           v.                                          ORDER
14    DR. MA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. By order filed July 10, 2019, this case was referred to the court’s Post-

19   Screening ADR (Alternative Dispute Resolution) Project and stayed for period of 120 days. See

20   ECF No. 19. That order accorded defendants the opportunity to request opting out of the ADR

21   Project based on a good faith belief that a settlement conference would be unhelpful at the present

22   time. Id. at 2. Defendants now request to opt out of the ADR Project. See ECF No. 20. Having

23   reviewed the request, the court finds good cause to grant it.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Defendants’ request to opt out of the Post-Screening ADR Project, ECF No. 20, is

26   GRANTED;

27          2. The stay of this action, commencing July 10, 2019, ECF No. 19, is LIFTED; and

28   ////
                                                        1
 1           3. Defendants shall file and serve their answer to the complaint within 21 days after the
 2   filing date of this order; thereafter, the court will set a schedule for this case.
 3           IT IS SO ORDERED.
 4   DATED: August 22, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
